Exhibit 10.24(f)

SYNAPTICS INCORPORATED

2010 INCENTIVE COMPENSATION PLAN

DEFERRED STOCK AWARD AGREEMENT FOR MARKET STOCK UNITS

Synaptics Incorporated (the “Company”) wishes to grant to [                    ]
(the “Participant”) a Deferred Stock Award (the “Award”) pursuant to the
provisions of the Company’s 2010 Incentive Compensation Plan, as amended (the
“Plan”). The Award will entitle the Participant to shares of Stock from the
Company, if the Participant meets the vesting requirements described herein.
Therefore, pursuant to the terms of the attached Notice of Grant (“Notice of
Grant”) and this Deferred Stock Award Agreement (the “Agreement”), the Company
grants the Participant the number of Deferred Stock Units listed below in
Section 2.

The details of the Award are as follows:

1. Grant Pursuant to Plan. This Award is granted pursuant to the Plan, which is
incorporated herein for all purposes. The Participant hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all of the terms and
conditions of this Agreement and of the Plan. All capitalized terms in this
Agreement shall have the meaning assigned to them in this Agreement, or, if such
term is not defined in this Agreement, such term shall have the meaning assigned
to it under the Plan.

2. Deferred Stock Award.

(a) Grant. The Company hereby grants to the Participant a number of Deferred
Stock Units as of [Grant Date] (the “Grant Date”) in three (3) tranches (each, a
“Tranche”), as follows:

(i) the first tranche of Deferred Stock Units (“Tranche One”) shall be an amount
equal to [            ], multiplied by the Payout Factor, which shall be
determined as of [                    ], or, if earlier, as of the day
immediately prior to the effective date of a Change in Control;

(ii) the second tranche of Deferred Stock Units (“Tranche Two”) shall be an
amount equal to [            ], multiplied by the Payout Factor, which shall be
determined as of [                    ], or, if earlier, as of the day
immediately prior to the effective date of a Change in Control; and

(iii) the third tranche of Deferred Stock Units (“Tranche Three”) shall be an
amount equal to [            ], multiplied by the Payout Factor, which shall be
determined as of [                    ], or, if earlier, as of the day
immediately prior to the effective date of a Change in Control.



--------------------------------------------------------------------------------

Such number of Deferred Stock Units may be adjusted from time to time pursuant
to Section 10(c) of the Plan.

(b) Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings indicated:

(i) “Beginning Company TSR” shall mean the average closing price for the
Company’s common stock during the three (3) month period immediately prior to
[                    ], as reported in The Wall Street Journal.

(ii) “Beginning SOX TSR” shall mean the average closing price for the
Philadelphia Semiconductor Index during the three (3) month period immediately
prior to [                    ] , as reported in The Wall Street Journal.

(iii) “Change in Control” shall mean any of the following:

(A) a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended, or if Item 6(e) is no longer in
effect, any regulations issued by the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934, as amended, which serve similar
purposes;

(B) the following individuals no longer constitute a majority of the members of
the Board of Directors of the Company (the “Board”): (1) the individuals who, as
of the date of this Agreement constitute the Board (the “Current Directors”);
(2) the individuals who thereafter are elected to the Board and whose election,
or nomination for election, to the Board was approved by a vote of all of the
Current Directors then still in office (such directors becoming “Additional
Directors” immediately following their election); and (3) the individuals who
are elected to the Board and whose election, or nomination for election, to the
Board was approved by a vote of all of the Current Directors and Additional
Directors then still in office (such directors also becoming “Additional
Directors” immediately following their election);

(C) a tender offer or exchange offer is made whereby the effect of such offer is
to take over and control the Company, and such offer is consummated for the
equity securities of the Company representing more than 50% of the combined
voting power of the Company’s then outstanding voting securities;

(D) upon the consummation of a transaction approved by the stockholders of the
Company of a merger, consolidation, recapitalization, or reorganization of the
Company, a reverse stock split of outstanding voting securities, or consummation
of any such transaction if stockholder approval is not obtained, other than any
such transaction that would result in more than 50% of the total voting power
represented by the voting securities of the surviving entity outstanding
immediately after such transaction being beneficially owned by the holders of
outstanding voting securities of the Company immediately prior to the
transaction, with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction;

 

2



--------------------------------------------------------------------------------

(E) upon the consummation of a transaction approved by the stockholders of the
Company of a plan of complete liquidation of the Company or an agreement for the
sale or disposition by the Company of all or a substantial portion of the
Company’s assets to another person, which is not a wholly owned subsidiary of
the Company (i.e., 50% or more of the total assets of the Company); or

(F) any “person” (as that term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under that Act), directly or indirectly of more
than 50% of the total voting power represented by the Company’s then outstanding
voting securities.

(iv) “Change in Control Deferred Stock Units” shall mean with respect to each
Tranche consisting entirely of Non-Vested Deferred Stock Units immediately prior
to the effective date of a Change in Control, the number of Deferred Stock Units
subject to each Tranche (i.e., Tranche One, Tranche Two, and/or Tranche Three)
as multiplied by the Payout Factor, multiplied by a fraction, the numerator
shall be the number of days that elapsed during the period beginning on
[                    ] and ending on the effective date of the Change in
Control, and the denominator shall be the number of days in the Performance
Period applicable to Tranche for which the Change in Control Deferred Stock
Units is being determined.

(v) “Company TSR” shall mean (A) the Ending Company TSR minus the Beginning
Company TSR divided by (B) the Beginning Company TSR, with the quotient
expressed as a percentage.

(vi) “Ending Company TSR” shall mean the average closing price for the Company’s
common stock during the three (3) month period immediately prior to the end date
of the Performance Period applicable to the Tranche for which the Payout Factor
is being determined, as reported in The Wall Street Journal; provided, however,
that if a Change in Control occurs during a Performance Period, the Ending
Company TSR shall mean (A) the value of the consideration offered for a share of
the Company’s common stock in the Change in Control or (B) in the event that
there is no consideration offered for a share of the Company’s common stock in
the Change in Control, the average closing price for the Company’s common stock
during the three (3) month period ending on the day immediately prior to the
effective date of the Change in Control, as reported in The Wall Street Journal.

(vii) “Ending SOX TSR” shall mean the average closing price for the Philadelphia
Semiconductor Index during the three (3) month period immediately prior to the
end date of the Performance Period applicable to the Tranche for which the
Payout Factor is being determined, as reported in The Wall Street Journal;
provided, however, that if a Change in Control occurs during a Performance
Period, the Ending SOX TSR shall mean the average closing price for the
Philadelphia Semiconductor Index during the three (3) month period ending on the
day immediately prior to the effective date of the Change in Control, as
reported in The Wall Street Journal.

 

3



--------------------------------------------------------------------------------

(viii) “Good Cause” shall mean any one (1) or more of the following: (A) the
Participant’s willful, material, and irreparable breach of any employment,
consulting, or change in control agreement between Participant and the Company
or a Related Entity (a “Service Agreement”); (B) the Participant’s gross
negligence in the performance or intentional nonperformance (continuing for
thirty (30) days after receipt of written notice of need to cure) of any of the
Participant’s material duties and responsibilities to the Company; (C) the
Participant’s willful dishonesty, fraud, or misconduct with respect to the
business or affairs of the Company, which materially and adversely affects the
operations or reputation of the Company; (D) the Participant’s indictment for,
conviction of, or guilty plea to a felony crime involving dishonesty or moral
turpitude whether or not relating to the Company; or (E) a confirmed positive
illegal drug test result.

(ix) “Good Reason” shall mean the occurrence of any of the following events
without the Participant’s prior written approval: (A) the Participant is demoted
by means of a material reduction in authority, responsibilities, or duties;
(B) the Participant’s annual base salary for a fiscal year (“Base Salary”) is
reduced to a level that is less than 90% of the Base Salary paid to the
Participant during the prior fiscal year or Participant’s Targeted Bonus is
reduced to a level that is less than 90% of the Targeted Bonus for the
Participant during the prior fiscal year; (C) the Participant is required to
render his or her principal duties from a Company location that is more than
fifty (50) miles from a Company location from which the Participant performs his
or her principal duties at the earlier of the time the Participant entered into
any Service Agreement or the date of this Agreement, in either case other than
as has been previously contemplated by the Company and the Participant; or
(D) the Company breaches a material provision of any Service Agreement.

(x) “Non-Vested Deferred Stock Units” means any portion of the Deferred Stock
Units subject to this Agreement that has not become vested pursuant to Section 3
hereof.

(xi) “Payout Factor” shall mean 100%,

(A) plus the percentage by which the Company TSR exceeds the SOX TSR, multiplied
by two (2), if the Company TSR exceeds the SOX TSR determined as of the last day
of the Performance Period, or, if earlier, as of the day immediately prior to
the effective date of the Change in Control, as applicable; or

(B) minus the percentage by which the SOX TSR exceeds the Company TSR,
multiplied by two (2), if the SOX TSR exceeds the Company TSR determined as of
the last day of the Performance Period, or, if earlier, as of the day
immediately prior to the effective date of the Change in Control, as applicable.

In no event, however, shall the Payout Factor be greater than 200% or less than
0%. The Payout Factor shall be determined as of the last day of each Performance
Period, or, if earlier, as of the day immediately prior to the effective date of
a Change in Control.

(xii) “Performance Period” shall mean, with respect to each Tranche, as follows:

(A) the Performance Period for Tranche One shall begin on [                    ]
and end on [                    ];

 

4



--------------------------------------------------------------------------------

(B) the Performance Period for Tranche Two shall begin on [                    ]
and end on [                    ]; and

(C) the Performance Period for Tranche Three shall begin on
[                    ] and end on [                    ].

(xiii) “SOX TSR” shall mean (A) the Ending SOX TSR minus the Beginning SOX TSR
divided by (B) the Beginning SOX TSR, with the quotient expressed as a
percentage.

(xiv) “Targeted Bonus” shall mean, for each fiscal year of the Company, either
(i) a bonus program in which the Participant shall be entitled to participate,
which provides the Participant with a reasonable opportunity, based on the past
compensation practices of the Company and the Participant’s then base salary, to
maintain or increase the Participant’s total compensation compared to the
previous fiscal year or (ii) a targeted bonus based on such factors as the Board
may determine.

(xv) “Vested Deferred Stock Units” means any portion of the Deferred Stock Units
subject to this Agreement that is and has become vested pursuant to Section 3
hereof.

3. Vesting and Forfeiture of Deferred Stock Units.

(a) Vesting. The Deferred Stock Units shall become vested in the following
amounts, at the following times (a “Vesting Date”) and upon the following
conditions, provided that the Continuous Service of the Participant continues
through and on the applicable Vesting Date:

 

Amount of Deferred Stock Units

   Vesting Date  

Tranche One

     [                     ] 

Tranche Two

     [                     ] 

Tranche Three

     [                     ] 

There shall be no proportionate or partial vesting of Deferred Stock Units in or
during the months, days, or periods prior to each Vesting Date, and except as
otherwise provided in Sections 3(b), 3(c), or 3(d) hereof, all vesting of
Deferred Stock Units shall occur only on the applicable Vesting Date.

(b) Acceleration of Vesting Upon Change in Control. In the event that during the
Participant’s Continuous Service, a Change in Control occurs during a
Performance Period, the Change in Control Deferred Stock Units shall become
immediately vested as of the effective date of the Change in Control. After
giving effect to the preceding sentence, any Non-Vested Deferred Stock Units
with respect to each Tranche shall continue to become vested on the applicable
Vesting Date for such Tranche.

 

5



--------------------------------------------------------------------------------

(c) Acceleration of Vesting Upon Termination. Notwithstanding any other term or
provision of this Agreement, in the event that the Participant’s Continuous
Service is terminated either by the Company without Good Cause or by the
Participant for Good Reason during the eighteen (18) month period immediately
following a Change in Control, all Non-Vested Deferred Stock Units subject to
this Agreement shall become immediately vested as of the date of the termination
of the Participant’s Continuous Service.

(d) Acceleration of Vesting at Committees’ Discretion. Notwithstanding any other
term or provision of this Agreement, the Committee shall be authorized, in its
sole discretion, based upon its review and evaluation of the performance of the
Participant and of the Company, to accelerate the vesting of any Non-Vested
Deferred Stock Units subject to this Agreement, at such times and upon such
terms and conditions as the Committee shall deem advisable.

(e) Forfeiture. If the Participant’s Continuous Service is terminated for any
reason, any Deferred Stock Units that are not Vested Deferred Stock Units, and
that do not become Vested Deferred Stock Units pursuant to this Section 3, shall
be forfeited immediately upon such termination of Continuous Service without any
payment to the Participant. The Committee shall have the power and authority to
enforce on behalf of the Company any rights of the Company under this Agreement
in the event of the Participant’s forfeiture of Non-Vested Deferred Stock Units
pursuant to this Section 3.

4. Settlement of Deferred Stock Units Award.

(a) Delivery of Stock. The Company shall deliver to the Participant one
(1) share of Stock for each Vested Deferred Stock Unit subject of this Agreement
(or, in the event there are no longer shares of Stock, in lieu of such Stock,
the equivalent value of the stock or other securities of a successor or
acquiring entity or cash to which the Participant would have been entitled to
receive for such Stock). Shares of Stock (or the equivalent value of the stock
or other securities of a successor or acquiring entity or cash) corresponding to
the Vested Deferred Stock Units shall be delivered within thirty (30) days of
the applicable Vesting Date of the Vested Deferred Stock Units; provided,
however, that shares of Stock corresponding to the Change in Control Deferred
Stock Units that vest on account of a Change in Control shall be delivered
immediately prior to the consummation of the transaction constituting a Change
in Control.

(b) Once shares of Stock are delivered with respect to Vested Deferred Stock
Units, such Vested Deferred Stock Units shall terminate and the Company shall
have no further obligation to deliver shares of Stock for such Vested Deferred
Stock Units.

(c) Distribution to Specified Employees. Notwithstanding the foregoing, if the
Participant is a “Specified Employee”, within the meaning under Section 409A of
the Internal Revenue Code of 1986, as amended, and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), then no
distributions otherwise required to be made under this Agreement on account of
the Participant’s “Separation from Service”, within the meaning under
Section 409A, shall be made before the date that is six (6) months after the
date of the Participant’s “Separation from Service” or, if earlier, the date of
the Participant’s death if such deferral is required to comply with
Section 409A.

 

6



--------------------------------------------------------------------------------

5. Rights with Respect to Deferred Stock Units.

(a) No Rights as Shareholder until Delivery. The Participant shall not have any
rights, benefits, or entitlements with respect to any Stock subject to this
Agreement unless and until the Stock has been delivered to the Participant. On
or after delivery of the Stock, the Participant shall have, with respect to the
Stock delivered, all of the rights of an equity interest holder of the Company,
including the right to vote the Stock and the right to receive all dividends, if
any, as may be declared on the Stock from time to time.

(b) No Restriction on Certain Transactions. Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding Deferred Stock Units awarded hereunder, shall not affect in
any manner the right, power, or authority of the Company or any Related Entity
to make, authorize, or consummate: (i) any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s or any
Related Entity’s capital structure or its business; (ii) any merger,
consolidation, or similar transaction by or of the Company or any Related
Entity; (iii) any offer, issue, or sale by the Company or any Related Entity of
any capital stock of the Company or any Related Entity, including any equity or
debt securities, or preferred or preference stock that would rank prior to or on
parity with the shares of Stock represented by the Deferred Stock Units and/or
that would include, have or possess other rights, benefits, and/or preferences
superior to those that such shares of Stock includes, has or possesses, or any
warrants, options, or rights with respect to any of the foregoing; (iv) the
dissolution or liquidation of the Company or any Related Entity; (v) any sale,
transfer, or assignment of all or any part of the stock, assets, or business of
the Company or any Related Entity; or (vi) any other corporate transaction, act,
or proceeding (whether of a similar character or otherwise).

6. Adjustments in Case of Certain Corporate Transactions. In the event of any
reorganization, merger, consolidation, or other form of corporate transaction
that does not constitute a Change in Control in which the Company does not
survive, or that does not constitute a Change in Control in which the shares of
Stock are exchanged for or converted into securities issued by another entity,
then the successor or acquiring entity or an affiliate thereof may, with the
consent of the Committee, assume this Award or substitute an equivalent award.
If the successor or acquiring entity or an affiliate thereof does not cause such
an assumption or substitution, then immediately prior to and contingent on the
consummation of a corporate transaction as described in this Section 6, the
Company shall treat such corporate transaction as a Change in Control for
purposes of this Agreement, including accelerating vesting and settlement of any
Non-Vested Deferred Stock Units pursuant to Sections 3(b) and 4(a) hereof.

7. Tax Provisions.

(a) Tax Consequences. The Participant has reviewed with the Participant’s own
tax advisors the federal, state, local, and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. The Participant understands that the
Participant (and not the Company) shall be responsible for any tax liability
that may arise as a result of the transactions contemplated by this Agreement.

 

7



--------------------------------------------------------------------------------

(b) Withholding Obligations. At the time the Award is granted, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant,
including the shares of Stock deliverable pursuant to this Award, and otherwise
agrees to make adequate provision for, any sums required to satisfy the federal,
state, local, and foreign tax withholding obligations of the Company or a
Related Entity, if any, which arise in connection with the Award.

The Company, in compliance with any applicable legal conditions or restrictions,
shall withhold from fully vested shares of Stock otherwise deliverable to the
Participant upon the vesting of the Award a number of whole shares of Stock
having a Fair Market Value, as determined by the Company as of the date the
Participant recognizes income with respect to those shares of Stock, not in
excess of the amount of tax required to be withheld by law (or such lower amount
as may be necessary to avoid adverse financial accounting treatment). Any
adverse consequences to the Participant arising in connection with such Stock
withholding procedure shall be the Participant’s sole responsibility.

Unless the tax withholding obligations of the Company or any Related Entity are
satisfied, the Company shall have no obligation to issue a certificate for such
shares of Stock.

8. Consideration. With respect to the value of the shares of Stock to be
delivered pursuant to the Award, such shares of Stock are granted in
consideration for the services the Participant shall provide to the Company
during the Participant’s Continuous Service.

9. Transferability. The Deferred Stock Units granted under this Agreement are
not transferable otherwise than by will or under the applicable laws of descent
and distribution. In addition, the Deferred Stock Units shall not be assigned,
negotiated, pledged, or hypothecated in any way (whether by operation of law or
otherwise), and the Deferred Stock Units shall not be subject to execution,
attachment, or similar process.

10. General Provisions.

(a) Employment At Will. Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to continue in the service of the Company or its
Related Entities for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Related Entity
employing or retaining the Participant) or of the Participant, which rights are
hereby expressly reserved by each, to terminate the Participant’s service at any
time for any reason, with or without cause.

(b) Notices. Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, registered or certified, postage prepaid and properly addressed
to the party entitled to such notice at the address indicated below such party’s
signature line on this Agreement or at such other address as such party may
designate by ten (10) days’ advance written notice under this section to all
other parties to this Agreement.

 

8



--------------------------------------------------------------------------------

(c) No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation arrangements, and those arrangements may be either
generally applicable or applicable only in specific cases.

(d) Severability. If any provision of this Agreement is or becomes or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction or would disqualify
this Agreement or the Award under any applicable law, that provision shall be
construed or deemed amended to conform to applicable law (or if that provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the Award, that provision shall be stricken as
to that jurisdiction and the remainder of this Agreement and the Award shall
remain in full force and effect).

(e) No Trust or Fund Created. Neither this Agreement nor the grant of the Award
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and the Participant or any other
person. The Deferred Stock Units subject to this Agreement represent only the
Company’s unfunded and unsecured promise to issue Stock to the Participant in
the future. To the extent that the Participant or any other person acquires a
right to receive payments from the Company pursuant to this Agreement, that
right shall be no greater than the right of any unsecured general creditor of
the Company.

(f) Cancellation of Award. If any Deferred Stock Units subject to this Agreement
are forfeited, then from and after such time, the person from whom such Deferred
Stock Units are forfeited shall no longer have any rights to such Deferred Stock
Units or the corresponding shares of Stock. Such Deferred Stock Units shall be
deemed forfeited in accordance with the applicable provisions hereof.

(g) Participant Undertaking. The Participant hereby agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either the Participant or the shares of
Stock deliverable pursuant to the provisions of this Agreement.

(h) Amendment, Modification, and Entire Agreement. No provision of this
Agreement may be modified, waived, or discharged unless that waiver,
modification, or discharge is agreed to in writing and signed by the Participant
and the Committee. This Agreement constitutes the entire contract between the
parties hereto with regard to the subject matter hereof. This Agreement is made
pursuant to the provisions of the Plan and shall in all respects be construed in
conformity with the terms of the Plan. In the event of a conflict between the
Plan and this Agreement, the terms of the Plan shall govern. The Participant
further acknowledges that as of the Grant Date, this Agreement and the Plan set
forth the entire understanding between the Participant and the Company regarding
the acquisition of Stock pursuant to this Award and supersede all prior oral and
written agreements on that subject with the exception of awards from the Company
previously granted and delivered to the Participant. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.

 

9



--------------------------------------------------------------------------------

(i) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the state of Delaware without regard to the
conflict-of-laws rules thereof or of any other jurisdiction.

(j) Interpretation. The Participant accepts this Award subject to all the terms
and provisions of this Agreement and the terms and conditions of the Plan. The
undersigned Participant hereby accepts as binding, conclusive, and final all
decisions or interpretations of the Committee upon any questions arising under
this Agreement.

(k) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s assigns and the legal representatives,
heirs, and legatees of Participant’s estate, whether or not any such person
shall have become a party to this Agreement and have agreed in writing to join
herein and be bound by the terms hereof. The Company may assign its rights and
obligations under this Agreement, including, but not limited to, the forfeiture
provision of Section 3(e) hereof to any person or entity selected by the
Committee.

(l) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

(m) Headings. Headings are given to the Sections and Subsections of this
Agreement solely as a convenience to facilitate reference. The headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.

(n) Non-Waiver of Breach. The waiver by any party hereto of the other party’s
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he, she, or it may possess shall not operate nor be construed as
the waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.

(o) Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way. No provision of any
employment, consulting, change in control, or other agreement, policy, practice,
or arrangement, whether written or unwritten, as may be amended or modified from
time to time, shall apply to or in any way modify or amend this Agreement.

 

10



--------------------------------------------------------------------------------

11. Representations. The Participant acknowledges and agrees that the
Participant has reviewed the Agreement in its entirety, has had an opportunity
to obtain the advice of counsel prior to executing and accepting the Award, and
fully understands all provisions of the Award.

12. Compliance with Section 409A.

(a) General. It is the intention of both the Company and the Participant that
the benefits and rights to which the Participant could be entitled pursuant to
this Agreement comply with Section 409A, to the extent that the requirements of
Section 409A are applicable thereto, and the provisions of this Agreement shall
be construed in a manner consistent with that intention.

(b) No Representations as to Section 409A Compliance. Notwithstanding the
foregoing, the Company does not make any representation to the Participant that
the Deferred Stock Units awarded pursuant to this Agreement are exempt from, or
satisfy, the requirements of Section 409A, and the Company shall have no
liability or other obligation to indemnify or hold harmless the Participant or
any Beneficiary for any tax, additional tax, interest or penalties that the
Participant or any Beneficiary may incur in the event that any provision of this
Agreement, or any amendment or modification thereof or any other action taken
with respect thereto is deemed to violate any of the requirements of
Section 409A.

(c) No Acceleration of Payments. Neither the Company nor the Participant,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

(d) Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Participant is entitled under this Agreement
shall be treated as a separate payment. In addition, to the extent permissible
under Section 409A, any series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.

[Remainder of Page Intentionally Blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

SYNAPTICS INCORPORATED By:     Title:  

 

 

PARTICIPANT

 

Address:  

 

 

 

 

 

[Signature Page to Deferred Stock Unit Agreement]